United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3478
                         ___________________________

                                    James Mitchell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 C.V. Rivera, Warden, FCI - Forrest City Medium

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                               Submitted: June 2, 2016
                                Filed: June 10, 2016
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       James Mitchell appeals the district court’s1 dismissal of his 28 U.S.C. § 2241
petition. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
        Following a de novo review of the record and careful consideration of
Mitchell’s arguments for reversal, this court concludes that Mitchell is not entitled
to relief. See Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003) (de novo review
of § 2241 petitions). The district court did not order concurrent sentences and the
Bureau of Prisons did not err in denying Mitchell’s request for nunc pro tunc
designation. See 18 U.S.C. § 3584(a) (unless court orders otherwise, multiple
sentences imposed at different times run consecutively); 18 U.S.C. § 3621(b) (listing
factors BOP must consider in designating place of prisoner’s imprisonment); Elwell
v. Fisher, 716 F.3d 477, 485-86 (8th Cir. 2013) (BOP’s denial of nunc pro tunc
designation is reviewed for abuse of discretion).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-